Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered July, 15, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Even if defendant had not knowingly waived his right to appeal, we would nonetheless reject defendant’s contention that his negotiated sentence of 2 to 4 years in prison for pleading guilty to burglary in the third degree is harsh or excessive. Defendant received a substantial benefit by being allowed to plead as he did in satisfaction of a two-count indictment, and the sentence he received is the most lenient available for a second felony offender. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.